NUMBER 13-07-00706-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: OSCAR DAVILA




On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Benavides

Per Curiam Memorandum Opinion (1)


	Relator, Oscar Davila, pro se, filed a petition for writ of mandamus in the above
cause complaining of the trial court's orders allowing the withdrawal of funds from his trust
fund account, and of the trial court's alleged failure to rule on his motion to compel the trial
court to reconsider those orders.  
	This petition for writ of mandamus was originally filed in this Court as a criminal,
rather than civil, cause.  Based on recent analysis from the Texas Court of Criminal
Appeals, however, we will transfer this matter to our civil cause number 13-09-00152-CV,
and will consider it therein.  See In re Johnson, No. AP-75,898, 2008 Tex. Crim. App.
LEXIS 1628, at *22-23 (Tex. Crim. App. Oct. 29, 2008) (orig. proceeding); see also In re
Bejaran, No. 13-08-00117-CR, 2008 Tex. App. LEXIS 8568, at *1 (Tex. App.-Corpus
Christi Nov. 12, 2008, orig. proceeding) (per curiam) (mem. op., not designated for
publication).  Therefore, this criminal cause is hereby DISMISSED.  

								PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this the 19th day of March, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).